Citation Nr: 1522666	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  10-20 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee condition. 

2.  Entitlement to service connection for a left knee condition, to include patellofemoral pain syndrome.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back condition. 

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right eye condition. 

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to November 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  The Veteran filed a notice of disagreement (NOD) in August 2009.  A statement of the case (SOC) was provided in April 2010.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in May 2010.

The Veteran was provided with a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) on March 2015.  A copy of the transcript has been associated with the Veteran's claims file.

This claim was previously before the Board in February 2012 and August 2014, at which times it was remanded for further development.  That development having been completed, this claim is once again before the Board.

This case is a paperless appeal with all documents on the Veterans Benefits Management System (VBMS).  Virtual VA contains the Board hearing transcript and other duplicative or non-relevant documents with respect to this appeal.


FINDINGS OF FACT

1.  In a final decision issued in January 2008, the RO denied the Veteran's claim of entitlement to service connection for a left knee condition.  The Veteran did not submit any additional evidence or intent to appeal the January 2008 decision and it became final in January 2009.  The Veteran filed the current claim to reopen in March 2009.

2.  Evidence added to the record since the final January 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.

3.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's currently diagnosed patellofemoral pain syndrome of the left knee is etiologically related to his in-service complaints of left knee patellofemoral pain and patella tendonitis as per the positive etiological opinions of record.

4.  On March 3, 2015, prior to the promulgation of a decision in the appeal, the Veteran indicated that a withdrawal of his appeal for the issues of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back condition and a right eye condition as well as entitlement to service connection for PTSD was requested before the undersigned VLJ at the Board hearing of record.


CONCLUSIONS OF LAW

1.  Subsequent to the final January 2008 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee condition.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(a) (2014).

2.  The criteria for the establishment of service connection for a left knee condition, diagnosed as patellofemoral pain syndrome of the left knee, are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § §3.102, 3.303 (2014).

3.  The criteria for withdrawal of an appeal for the issues of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back condition and a right eye condition as well as entitlement to service connection for PTSD by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Under the laws administered by VA, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Left Knee Condition

New and Material

The Veteran initially filed a claim for service connection for a left knee condition in December 2006.  The evidence at the time of the adjudication of the Veteran's claim in a January 2008 rating decision consisted of the Veteran's statements; service treatment records, which revealed treatment and diagnoses for patellofemoral pain and patella tendonitis of the left knee; and current treatment records showing treatment for left knee pain, but no discussion of etiology.  The January 2008 rating decision denied that claim on the basis that there was no showing of a nexus between the Veteran's current disability and his in-service complaints and treatment.  The Veteran was notified of the decision on January 4, 2008.  He had until January 4, 2009 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until March 2009, over months after the deadline.  Therefore, the January 2008 rating decision became final. 

Since the January 2008 rating decision was finalized, the Veteran has submitted additional treatment records, to include a diagnosis and nexus opinion in October 2013 from the Veteran's private physician as well as his VA outpatient treatment provider indicating that the currently diagnosed patellofemoral pain and internal derangement of the left knee is related to and a continuation of the in-service complaints of patellofemoral pain and patella tendonitis.  These records are new because they had not been previously considered.  They are also material because they address the issue of the existence of a currently diagnosed disability as well as the potential for a nexus with the in-service complaints and diagnoses.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for a left knee condition is reopened.

Merits

Turning to a consideration of this issue on the merits, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for a left knee condition, currently diagnosed as patellofemoral pain syndrome is warranted.  First, resolving all reasonable doubt in the Veteran's favor, there is a current disability because outpatient treatment records and, more particularly, the October 2010 private opinions and March 2014 VA examination shows that the Veteran is currently diagnosed with patellofemoral pain syndrome, and receiving treatment for such.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  Second, there is an in-service injury because the service treatment records show that the Veteran was treated at various times from May 2006 to September 2006 for complaints of left knee pain, variously diagnosed as patellofemoral pain syndrome and patella tendonitis.  Id.  As such, the issue turns upon a finding of nexus between the two.  Id. 

There is conflicting medical opinion evidence of record as to whether the Veteran's left knee patellofemoral pain syndrome is proximately due to, or the result of, the Veteran's in-service complaints of patellofemoral pain and tendonitis.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The record shows that the Veteran was treated at various times during military service from May 2006 to September 2006 for complaints of left knee pain.  In May 2006, the Veteran was diagnosed with left knee tendonitis and patellofemoral pain.  Treatment for such continued until September 2006.  At the Veteran's November 2006 separation examination, it was noted that the Veteran had received medical treatment for his left knee.

The Veteran has provided testimony at his 2015 Board hearing and stated that he served as a search and rescue team member.  In conjunction with his duties, the Veteran was involved in strenuous training and day to day operations that place d a great deal of continual strain and trauma on his knees.  The Veteran has provided that his left knee has continued to cause him pain since he first sought treatment in service in 2006.

The Veteran provided an opinion from his private physician, Dr. S. S., dated October 2013.  The opinion stated that this doctor had treated the Veteran's left knee since 2011.  The doctor noted that he had reviewed the Veteran's service treatment records, to include records from June 2006 and August 2006 showing treatment for patellofemoral pain and patella tendonitis.  The doctor considered the Veteran's lay testimony that his left knee never returned to normal after his active duty military career.

The Veteran provided an additional opinion from his VA outpatient treatment provider, Dr. L. H., also dated October 2013.  The doctor indicated that she had treated the Veteran's left knee since 2009.  The doctor reviewed the Veteran's service treatment records as well as his VA outpatient treatment records.  She stated that it appeared clear that the Veteran suffered from a left knee internal derangement on active duty and continues to have left knee symptoms from this in-service injury to present.

The Veteran was provided with a VA examination opinion in March 2014.  The examiner, upon reviewing the claims file, interviewing the Veteran, and conducting objective testing, diagnosed the Veteran with left knee patellofemoral pain syndrome and bilateral status-post anterior cruciate ligament (ACL) reconstruction.  The examiner opined that the Veteran's current disability was less likely than not incurred in or caused by the Veteran's in-service patellofemoral pain syndrome.   However, the examiner, in providing his rationale, only discussed the ACL reconstruction and did not fully explain why the patellofemoral pain syndrome was not related to the patellofemoral pain syndrome shown in service, particularly in light of the Veteran's lay descriptions of continued left knee pain from military service to present as well as descriptions of constant strain and trauma on his knees in the performance of his duties as a search and rescue team member.

The Board notes that all of these opinions are provided by competent medical professionals, as they are all provided by licensed doctors.  Additionally, all three of these opinions are based upon an objective medical assessment of the Veteran's medical history, to include in-service assessments and diagnoses, and current symptoms.  However, most importantly, unlike the private opinions which did take the Veteran's lay testimony into account regarding onset and continuation of pain symptoms in his left knee as well as a discussion of the Veteran's patellofemoral pain syndrome in particular, it is noted that the VA examiner never explicitly provided any discussion of why he did not see a relationship between the Veteran's left knee patellofemoral pain syndrome and complaints of patellofemoral pain in service, as his rationale only appeared to focus on the Veteran's ACL tear exclusively, and did not appear to consider the Veteran's lay statements regarding his repeated traumas sustained to his knee in the daily course of his duties as a search and rescue member.

The Board, therefore, finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert, 1 Vet. App. at 55-56.  Reasonable doubt is resolved in favor of the Veteran.  

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 .

In the present case, the Veteran, via his transcribed request before the undersigned VLJ, has withdrawn this appeal for the issues of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back condition and a right eye condition as well as entitlement to service connection for PTSD and, hence, there remain no allegations of errors of fact or law in this regard for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the aforementioned issues on appeal and they are dismissed.



ORDER

New and material evidence having been received; the claim of entitlement to service connection for a left knee condition is reopened; and entitlement to service connection for a left knee condition, diagnosed as patellofemoral pain syndrome, is granted.

The appeal, concerning the issues of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for a low back condition and a right eye condition, and entitlement to service connection for PTSD, is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


